Citation Nr: 0206186	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  01-02 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than February 
12, 1999 for the award of service connection for 
postoperative omental hernia repair, paraduodenal hernia 
repair and lysis of abdominal lesions.

2.  Entitlement to an effective date earlier than February 
12, 1999 for the assignment of a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty as a commissioned officer 
of the United States Public Health Service (PHS) from January 
1990 to March 1997.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) No. Little Rock, Arkansas Regional 
Office (RO).  The veteran testified at a hearing before the 
undersigned member of the Board in Washington, D.C. in 
February 2002. 

The appellant has requested equitable relief under the 
provisions of 38 U.S.C.A. § 503 (West 1991).  A grant of 
equitable relief is solely within the discretion of the 
Secretary of Veterans Affairs.  It is not within the Board's 
jurisdiction.  See Darrow v. Derwinski, 2 Vet. App. 303 
(1992).  The request will be referred to the Chairman of the 
Board for consideration under 38 C.F.R. § 2.7 (2001) after 
this decision of the Board has been issued.  


FINDINGS OF FACT

1.  VA Form 21-526, Veteran's Application for Compensation or 
Pension was erroneously mailed in May 1997 by the PHS to the 
address of the Murrah Federal Building, which was destroyed 
in 1995; that application was not received by the VA.

2.  The veteran's VA Form 21-526, Veteran's Application for 
Compensation or Pension was received at the RO on February 
12, 1999.

3.  By rating action in August 1999, the RO granted service 
connection for postoperative omental hernia repair, 
paraduodenal hernia repair and lysis of abdominal adhesions, 
rated as 60 percent disabling from February 12, 1999.

4.  The veteran's claim for a total rating based on 
individual unemployability due to service-connected 
disability was received by the RO on September 13, 1999.

5.  By rating action in September 1999, the RO granted a 
total rating based on individual unemployability, effective 
from February 12, 1999.


CONCLUSIONS OF LAW

1  The criteria for entitlement to an effective date earlier 
than February 12, 1999, for the grant of entitlement to 
service connection for postoperative omental hernia repair, 
paraduodenal hernia repair and lysis of abdominal lesions  
are not met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.1, 3.400, 3.151 (2001).

2.  The criteria for assignment of an effective date prior to 
February 12, 1999, for the award of a TDIU are not met.  38 
U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1, 
3.400, 3.151 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The final regulations implementing the VCAA were published on 
August 29, 2001.  The provisions of these regulations apply 
to any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of that the amendments to 38 C.F.R. § 3.156 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims, which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620 (August 
29, 2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The RO has not had an opportunity to consider this new 
legislation with regard to the veteran's claims.  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claims have been 
properly developed.  The Board finds that VA's statutory duty 
to inform and assist the veteran in the development of his 
claims has been satisfied under the circumstances presented 
in this case.  The veteran has been specifically notified 
concerning what type of evidence is necessary with respect to 
his claims.  There is no indication of any additional records 
that the RO failed to obtain.  Further, he has been notified 
in the rating decision, the statement of the case (SOC), 
supplemental statement of the case (SSOC) and associated 
notice letters, of the evidence needed to substantiate his 
claims.  The Board concludes that the discussions in the 
rating decisions, SOC's, SSOC's and letters sent to the 
veteran informed him of the information and evidence needed 
to substantiate the claims and complied with VA's 
notification requirements.  VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.

Under these circumstances, adjudication of this appeal, 
without referral to the RO for initial consideration under 
VCAA, poses no harm or prejudice to the veteran. See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.


II.  Earlier Effective Date

The veteran seeks an effective date earlier than February 12, 
1999 for the grant of service connection for the 
postoperative hernia repair and for the assignment of a TDIU.  
The record shows that the veteran was a PHS commissioned 
officer.  He asserts that as part of the process of 
retirement, he submitted a VA Form 21-526 in December 1996 to 
the office of the PHS and that the application form was 
incorrectly mailed in May 1997 to an address in Oklahoma City 
which was the former location of the Murrah Federal Building.  
He contends that the effective date of the grant of service 
connection and of the TDIU should be based on the submission 
of the VA application form from the PHS office in May 1997.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151 (2001).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit. 38 C.F.R. § 3.1(p) (2001). "Date of receipt" means 
the date on which a claim, information or evidence was 
received in the Department of Veterans Affairs, except as to 
specific provisions for claims or evidence received in the 
State Department (§ 3.108), or in the Social Security 
Administration (§§ 3.153, 3.201), or Department of Defense as 
to initial claims filed at or prior to separation.  38 C.F.R. 
§ 3.1(r) (2001).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2001).  For disability compensation established by direct 
service connection, the effective date shall be the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later. 38 C.F.R. § 3.400(b)(2)(i) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The record reflects that VA Form 21-526, Veteran's 
Application for Compensation or Pension, was received at the 
RO on February 12, 1999.  

By rating action in August 1999, the RO granted service 
connection for postoperative omental hernia repair, 
paraduodenal hernia repair and lysis of abdominal adhesions, 
rated as 60 percent disabling from February 12, 1999.

The veteran's claim for a TDIU was received by the RO on 
September 13, 1999.

By rating action in September 1999, the RO granted a TDIU, 
effective from February 12, 1999.

An original document entitled "Privacy Act Information 
Request" generated by the Division of Commissioned Personnel 
(DCP), dated May 2, 1997, is included as part of the 
veteran's service records.  In the Remarks section, it is 
noted that the complete medical records, retirement orders 
and statement of service was being furnished to the Veterans 
Regional Office Benefits Office.  The address in Box 2, 
written in blue ink, is 200 N.W. 5th St., Oklahoma City, 
Oklahoma.  The address is crossed out and in black ink is 
written in P.O. Box 1280, N. Little Rock, Arkansas 72115.  
Under the portion entitled "Signature of Requestor" was 
written per VA 21-526.  This document is date stamped 
February 12, 1999, received at the VA in N. Little Rock 
Arkansas.

A February 2001 statement of David G. Hooper, M.D., Captain 
USPHS, indicates that in support of the veteran's application 
for VA benefits, medical and service records were sent to the 
Benefits Office of the VA at 200 N.W. 5th St., Oklahoma City 
as supplied by the appropriate VA handbook, "Federal 
Benefits for Veterans and Dependents" which was the current 
handbook used by that office.  He indicated that since that 
time, an updated version of the handbook was received which 
does not list that address.  Dr. Hooper stated that he now 
understood that the above address was that of the Murrah 
Federal Building which was destroyed in April 1995.  It was 
indicated that a privacy act release of information form was 
filled out by that office, dated May 2, 1997, and then 
attached per standard procedure.  It was stated that the 
above mentioned documentation was mailed in a timely manner, 
after receipt of the veteran's original application for VA 
benefits, in the standard packaging (with return address) and 
was not received by that office as returned by the U.S. 
Postal Service.  It was noted that the veteran's 
documentation was supplied in the manner described, as the VA 
gives priority processing to packages submitted from the 
parent Uniformed Service.  It was indicated that subsequent 
to this original submission, additional copies had been 
requested and sent.  It was indicated that retiring officers 
are not routinely notified of the date of submittal of 
packages to the VA.  

A February 2002 notarized statement of Dr. Hooper indicated 
that he is an active duty commissioned officer of the PHS, 
assigned to the Medical Affairs Branch of the DCP.  He 
indicated that that his primary role is to serve as the 
senior medical advisor to the Director, DCP, and the Surgeon 
General in matters concerning the establishment and 
enforcement of Commissioned Corps medical policy.  He 
indicated that he was responsible for administration of the 
disability evaluations for the determination of fitness of 
officers to continue on active duty and the operation of the 
Medical Review Board process for the retirement of disabled 
PHS Commissioned Corps Officers.  It was indicated the 
affidavit was a duplication of prior information submitted 
and set forth the previously stated facts with regard to the 
May 1997 application for VA benefits.

In February 2002, the veteran testified the DCP required in 
their application for retirement that he fill out the VA 
application for benefits and return it to DCP for submission 
to the VA with his medical records.  He indicated that the 
application was erroneously mailed to the Murrah Federal 
Building in May 1997.  He testified that approximately one 
year later, he contacted that VA office in Oklahoma City and 
was informed it was a VA clinic.  He testified that he was 
advised by the Post Office that any mail addressed to an 
office in the Murrah Federal Building was forwarded to the 
appropriate local office.  He indicated that he was told by 
the VA clinic in Oklahoma City that anything received that 
was not intended for the clinic was shredded.  He testified 
that the application for benefits was resubmitted in 1999.  
The veteran indicated that he had located a copy of the 
application form that showed that it was received at DCP on 
December 24, 1996.  A copy of VA form 21-526 submitted at the 
hearing, was signed by the veteran on December 14, 1996 and 
has a notation that it was date stamped as received by DCP on 
December 24, 1996.  However, the date stamp of DCP is not 
visible on that copy.  The appellant requested equitable 
relief under the provisions of 38 U.S.C.A. § 503 (West 1991).

After a full review of the record, including the statements 
and testimony of the veteran, the Board concludes that an 
effective date earlier than February 12, 1999 for the award 
of service connection for postoperative omental hernia 
repair, paraduodenal hernia report and lysis of abdominal 
lesions and for the assignment of a TDIU is not warranted.  
The evidence reveals that the veteran's application for 
compensation or pension was first received at the RO on 
February 12, 1999.  The record shows that the veteran's 
initial application form, filled out in connection with his 
retirement from the PHS, was never received by the VA 
although it was apparently mailed in May 1997.  The veteran 
has testified that he filled out that application form as 
directed by the DCP and was informed that the application 
form would be submitted, along with his medical records and 
pertinent service records, to the VA.  Unfortunately, that 
application form was incorrectly sent to the address of the 
Murrah Federal Building which had been destroyed in 1995.  
Those records were not forwarded to another VA office and 
were never received by the VA.  The application was 
resubmitted in February 1999 and received at the RO on 
February 12, 1999.  It was on the basis of the receipt of 
that application that the effective date for the grant of 
service connection and the subsequent award of a TDIU, was 
established.

The law and regulations clearly provide that for disability 
compensation established by direct service connection, the 
effective date shall be the day following separation from 
active service or date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i) (2001).  There is no evidence in 
the record that a claim for compensation was actually 
received by the VA prior to February 12, 1999.  The Board 
accepts as credible the testimony of the veteran and the 
sworn statement of Dr. Hooper that an application form was 
mailed in May 1997.  The fact remains, however, that the form 
mailed in May 1997 was never received at any VA office.  
Because the application was received on February 12, 1999, 
more than one year following separation in April 1997, the 
law prohibits assignment of an effective date earlier than 
February 12, 1999, the date of receipt of the claim, for the 
grant of service connection for the postoperative hernia 
condition.

The veteran also seeks an earlier effective date for the 
award of a TDIU.  In this case, the RO awarded TDIU, 
effective February 12, 1999, the date of receipt by the RO of 
the veteran's original application for service connection.  
The issue in this case is whether the evidence establishes an 
effective date earlier February 12, 1999.  Again, the proper 
effective date of an evaluation and award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  Even assuming the evidence established 
unemployability due to service-connected disability prior to 
this date, the later date would be February 12, 1999, which 
is the date the RO received the veteran's original 
application.  Pursuant to 38 U.S.C.A. § 5110(a) (West 1991), 
the effective date of an award based on an original claim for 
benefits shall not be earlier than the date of receipt of 
application thereof.  The Board would also note that an 
effective date earlier than February 12, 1999 would have the 
effect of awarding a claim for increase for service-connected 
disability prior to the veteran ever having established 
entitlement to service connection.  Thus, an effective date 
earlier than February 12, 1999 for a TIDU is not established.

While the Board is sympathetic to the contentions of the 
veteran, it is bound by applicable law and regulations.  38 
U.S.C.A. § 7104(a), (c) (West 1991); 38 C.F.R. § 20.101(a) 
(2001).  The Board finds that a preponderance of the evidence 
is against the claims, and the benefit of the doubt is not 
for application.  The Board has no authority to grant 
equitable relief, as that authority is reserved to the 
Secretary.  38 U.S.C.A. § 503(a) (West 1991); 38 C.F.R. § 
2.7(c) (2001).


ORDER

An effective date earlier than February 12, 1999 for the 
award of service connection for postoperative omental hernia 
repair, paraduodenal hernia report and lysis of abdominal 
lesions and for the assignment of a TDIU is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

